Title: To Thomas Jefferson from John Vaughan, 12 April 1821
From: Vaughan, John
To: Jefferson, Thomas


 Dear Sir
Philad.
12 April 1821
Two days since I recd a letter from Joshua Dodge under date 17 Nov. 1820 advising that he had received the 1060 F. & passed some to your credit & given you advice thereof I am in hopes that his letter will come safe to hand, & give you all the information you want—I regret that your Legislature does not seize on the opportunity afforded them of having the advantage of your advice & Countenance in the arrangements of the University—So that you might be the means of perfecting, what you have taken  painsto have establishedI have sent 6 Vol. the commencement of a work in the form of a Dictionary of Nat. History—I also miss 20, 21 Dict. Medicale a set I improved for my Brother—I have no belief that I sent either to you But as you are the only person to whom I have sent any Books from France besides B.V. I take the liberty of asking whether I have made such a Mistake.I remain sincerely YoursJn VaughanPSM Correa had crept over to Paris & was expected at London in Feby